Title: From Thomas Jefferson to William Frazer, 26 October 1780
From: Jefferson, Thomas
To: Frazer, William



Sir
Octob. 26. 1780.

You are at liberty to make use of the cannon and other public Stores for defence of the branches of York River. Any powder which may be necessary and can be procured from private hands, shall be paid for by the publick on your certificates. Commissaries, Commissioners of the provision Law and others having public provisions in their hands shall be justified in delivering a sufficient quantity for the subsistence of those aiding you in this defence so long as they shall be on that Service. I am Sir Your very humble servt.,

Th: Jefferson

